Per Curiam.

Respondent was admitted to the Bar in the First Department on January 5, 1955.
On April 2, 1971, respondent was convicted in the United States District Court for the Southern District of New York of the crime of perjury, a felony, and was sentenced to a 15 months’ prison term (plus a $2,000 fine). This conviction was affirmed by the United States Court of Appeals for the Second Circuit on September 22, 1971.
Petitioner Association of the Bar of the City of New York by this petition seeks to have respondent’s name stricken from the roll of attorneys. Such action is mandatory (Judiciary Law, § 90, subd. 4).
The petition should be granted and respondent’s name stricken from the roll of attorneys.
Nunez, J. P., Kupferman, Murphy, Steuer and Eager, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.